Oldham, C.
This is a companion case with Oxnard Beet Sugar Co. v. State, ante, p. 57, alleging a claim for bounty under the same act. The petitions are similar, and a demurrer was sustained by the court below in each. In this court the cases were argued together; consequent, for the reasons stated in Oxnard Beet Sugar Co. v. State, supra, the judgment of the trial court should be affirmed.
Ames and Letton, CC., concur.
*70By the Court: For the reasons stated in the foregoing opinion, the judgment of the district court is
Affirmed.